DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are cancelled.
Claims 21-25 and 27-39 are rejected.
Claim 26 is objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-25 and 27-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PUB 20100072561, hereinafter Lee61) in view of Sinclair (US PUB 20060227984, hereinafter Sinclair).
Regarding claim 21, Lee61 discloses a micro-electromechanical transducer (see at least the abstract and figure 1), comprising one or more moveable members (e.g. a moveable diaphragm 206) forming one or more flexible beam structures each comprising a hinged portion (e.g. central portion hinged to a joint structure 208) and free hanging portion (see Lee61, [0059]-[0061], [0063], and figures 2A-2C).
Lee61 does not explicitly disclose: a viscoelastic substance having a predetermined viscoelasticity, wherein the viscoelastic substance is selected so as to dampen a resonance peak of the transducer in a predetermined manner, wherein, in order to dampen a resonance peak of the transducer, the viscoelastic substance is positioned so as to influence movements of a free hanging portion of at least one of the flexible beam structures.
However, Sinclair in the same field of endeavor teaches a micro-electromechanical transducer (see at least the abstract and figure 3), comprising one or more moveable members (e.g. diaphragm 104) forming one or more flexible beam structure (see figure 3); and a viscoelastic substance having a predetermined viscoelasticity (e.g. a viscoelastic dampening material inherently with a viscoelasticity value is positioned within a space 306), and wherein the viscoelastic substance is selected so as to dampen a resonance peak of the transducer in a predetermined manner (e.g. the viscoelastic material is mainly for dampening resonance peak of the transducer  the frequency response of the diaphragm 104 and thereby reducing resonance at certain frequencies); wherein, in order to dampen a resonance peak of the transducer, the viscoelastic substance is positioned so as to influence movements of a free hanging portion of at least one of the flexible beam structures (e.g. the viscoelastic material is disposed within the space 306 to impact the movement of the diaphragm 104), (see Sinclair, [0037]-[0039], and [0061], also figures 1 and 3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a dampening material in the form of a viscous material to dampen the movement of the moveable member as taught by Sinclair in the teachings of Lee61 so as to achieve the ability to reduce resonance peaks at certain frequencies of the transducer, and thereby effectively normalize the frequency response.
More so, the combination of Lee61 and Sinclair fails to explicitly disclose that the viscoelastic substance is capable of withstanding temperatures of at least 80°C. However, it would be obvious to any person having an ordinary skill in the art to select a viscoelastic material with suitable temperature value in order to obtain an optimum result, since it has been held that: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A).   

Regarding Claim 22, Lee61 as modified by Sinclair discloses a micro-electromechanical transducer according to claim 21, further comprising one or more moveable masses (e.g. weight 330) for influencing the response of the transducer (e.g. by changing the mass-to-flexibility ratio of the diaphragm), wherein the one or more moveable masses are secured to respective ones of the one or more moveable members (e.g. diaphragm 304), (see Sinclair, [0043], figure 3).

Regarding Claim 23, Lee61 as modified by Sinclair discloses a micro-electromechanical transducer according to claim 21, further comprising a readout arrangement (e.g. electronics 309) comprising one or more capacitive elements (e.g. biased plate capacitors). (see Sinclair, [0040], [0045]-[0046] also figure 3).
Regarding Claim 24, Lee61 as modified by Sinclair discloses a micro-electromechanical transducer according to claim 23, wherein the read-out arrangement forms part of a MEMS microphone (figure 3) comprising a pressure sensing element (e.g. diaphragm 304) and a processing circuit (e.g. electronics 309) for processing signals from the pressure sensing element (see Sinclair, [0040], [0045]-[0046, also figures 1 and 3).

Regarding Claim 25, Lee61 as modified by Sinclair discloses a micro-electromechanical transducer according to claim 24, wherein the MEMS microphone is a charged plate MEMS microphone (see Sinclair, [0004] and [0039], also figures 1 and 3).

Regarding Claims 27-39, Lee61 as modified by Sinclair fails to explicitly teach each of the different claimed values or range of values for the respective claimed variables of claims 27-39. However, it would have been obvious to arrive at such values or range of values if they are pertinent to the invention, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). Therefore, claims 27-39 are obvious over the teachings of Lee61 in view of Sinclair.  

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.